           Case 1:20-cv-02112-RA Document 13
                                          12 Filed 06/29/20
                                                   06/26/20 Page 1 of 2




                                ANCONA ASSOCIATES
                                         Attorneys at Law
220 Old Country Road                                               295 Madison Avenue
1st Floor                                                          12th Floor
Mineola, NY 11501                                                  New York, NY 10017
(516) 739-1803                                                     (212) 888-8858
(516) 739- 1553 fax                                                (212)888-8817
                                        Anconalaw.com

                                                            June 26, 2020

BY ECF
Hon. Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:     S & P Investment Group LLC v. Kingdom Material Holdings LLC , et al.
        Docket No.: 20-cv-2112 (RA)

Dear Judge Abrams,

        I represent Plaintiff S&P Investment Group LLC in the above-referenced matter. I write on
behalf of Plaintiff S&P Investment Group LLC to respectfully request guidance on how to proceed
with the submission of the Joint Letter.

        Pursuant11to your Order dated May 15, 2020, the parties’ Joint Letter and Proposed
Management Plan is due no later than July 3, 2020 and initial status conference is scheduled for
July 9, 2020.

       As you may already know, only one Defendant has appeared, namely, Kingdom Material
Holdings, LLC and their attorney filed a Motion to Dismiss which my office will be opposing.
Please advise if the Joint Letter should be adjourned along with the initial conference until a
decision is reached on the Motion to Dismiss.


        Thank you for your attention to this matter.

                                                            Respectfully submitted,
                                                            /s/ Dustin A. Levine
                                                            Dustin A. Levine, Esq.
             Case 1:20-cv-02112-RA Document 13
                                            12 Filed 06/29/20
                                                     06/26/20 Page 2 of 2



                                                                                          Counsel for the Plaintiff
                                                                                          S & P Investment Group LLC

cc:      Clerk of the Court (RA) (by ECF)

         Greg Brassfield, Esq.
         Lynn Pinker Hurst Schwegmann (by ECF)
         2100 Ross Avenue, Suite 2700
         Dallas, Texas 75201




      The parties shall proceed as previously ordered. The Court will hold an initial status conference by telephone on
      July 9, 2020 at 11:00 a.m. The parties shall use the following dial-in information for that conference:


             Call-in Number: (888) 363-4749
             Access Code: 1015508


      The parties are advised that this is a public line -- available to the press and public -- and no recordings are permitted.


      The status letter and proposed case management plan, which should be filed jointly by all parties who have appeared
      thus far in this action, is due no later than July 3, 2020. During the conference, the Court will address the failure of the
      other defendants to appear in this action.


      SO ORDERED.


                     _______________________________
                     Ronnie Abrams, U.S.D.J.
                     June 29, 2020
